Citation Nr: 1707898	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  The propriety of the reduction of the evaluation for limitation of extension, status post medial meniscectomy and pes plasty of ligament, right knee with severe traumatic degenerative joint disease from 10 percent to 0 percent effective from April 1, 2012. 

2.  The propriety of the reduction of the evaluation for laxity, right knee with pain from 10 percent to 0 percent effective from April 1, 2012. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Virtual VA contains additional VA treatment records that were reviewed by the RO.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2013 substantive appeal, the Veteran checked off that he did not want a hearing before the Board in connection with his appeal.  However, in a subsequent written submission dated July 2014, the Veteran stated that he wished to continue with his appeal for a videoconference hearing before the Board at his local RO.  In an effort to ensure due process of law and afford the Veteran every opportunity to substantiate his claims, the Board has liberally construed the Veteran's July 2014 written communication as a request for a videoconference hearing before the Board. 
A review of the file shows that the request has not been subsequently withdrawn by the Veteran or his representative and such a hearing has not yet been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904  (a)(3). Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




